Citation Nr: 0013494	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a scar of the left occipital region.

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1939 to July 
1945 and from January 1952 to January 1954.  His appeal to 
the Board of Veterans' Appeals (Board) arises from a July 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

A decision of the Board in July 1997, denying the veteran's 
claims, was vacated because the veteran's national 
representative was not afforded an opportunity to review the 
claims file and to present an informal hearing presentation 
on behalf of the veteran.  


FINDINGS OF FACT

1.  A scar of the left occipital region is superficial, non-
tender, and asymptomatic.

2.  A scar on the right thigh is non-adherent, well healed, 
and asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a scar of 
the left occipital region have not been met.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.118, Diagnostic Codes 7804, 7805 (1999).

2.  The criteria for a compensable evaluation for a scar on 
the right thigh have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic 
Codes 7804, 7805.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that the scar on his left occipital 
region is painful and that his scar on his right thigh also 
hurts and that both of the scars are tender.  

As a preliminary matter, the Board finds the veteran's claims 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Caffrey v. Brown, 6 Vet. App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Further, the Board is satisfied that the RO has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to his claims.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Although regulations require that a disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection was established in August 1945 for a 
gunshot wound to the right thigh, upper third lateral, Muscle 
Group XIV, and for a gunshot wound to the left occipital 
area.  The gunshot wounds are currently evaluated as 
noncompensable under Diagnostic Codes (DC) 7804 and 7805.  
The Board notes that, under DC 7804, a 10 percent rating is 
warranted for scars which are superficial, tender and painful 
on objective demonstration.  To be assigned a higher rating 
for scars which are not the result of a burn, the evidence 
must establish that the scars either disfigure the head, face 
or neck, or cause functional limitation of the part affected.  
38 C.F.R. § 4.118, DCs 7800, 7804, 7805.  In the instant 
case, the medical evidence shows that the scars are not 
tender and painful on objective demonstration and there is no 
evidence of limitation of function of the right knee due to 
scarring on the right thigh.  The cited DCs thus do not 
provide a basis for a compensable evaluation.

Service medical records establish that the veteran was 
wounded during active service.  He sustained a laceration to 
his forehead in July 1943. The veteran was walking along a 
street in California, when a military policeman hit him with 
a club for some unknown reason. The wound was characterized 
as moderately severe at that time. Later, the veteran was 
shot by a sniper in the thigh in Italy in April 1945.  The 
thigh wound was incurred by small arms fire and the examiner 
at the time characterized it as "moderate."  A medical note 
in April 1945 showed that small fragments in the skin were 
removed and the laceration was cleaned.  The shot had not 
pierced the skin, and sulfa dressing was used.  The tentative 
diagnosis was gunshot wound right thigh, superficial.  A 
medical examiner stated in May 1945, "wound all healed 
except for very small scar...  Wound dry and clean.  Discharge 
to duty."

At a VA examination in March 1948, the veteran indicated that 
the scar on the right thigh was not painful except when the 
veteran cleaned it.  At a VA examination in May 1948, the 
scars on the right thigh and left occipital region were noted 
to be tender and nonadherent.  

At a VA examination in March 1951, the scar on the left 
posterior of his scalp in the occipital region was depressed, 
nonadherent, and tender.  The scar was one and a half inches 
long, and the scar on his right thigh was two inches long.  
The right thigh scar was nonadherent and not tender, and the 
wound had not caused any apparent muscle damage.  The right 
thigh wound did not cause any impairment of the knee, and 
knee motion was without pain.

An examination of the veteran in May 1951 by a private 
physician was essentially negative.  It was noted that the 
gunshot wound to the right thigh had not caused any atrophy 
of the thigh or leg.  The veteran's war wounds were healed, 
and they did not appear to be adhered to the underlying 
structure.  However, the examiner stated that the veteran 
sometimes did heavy labor and heavy plowing, and the leg 
injury could produce pain in such circumstances.

A July 1954 VA medical report indicated that both of the 
veteran's scars were well healed.  The examiner stated that 
the scars were superficial, and that the scar in the 
occipital region was well hidden by hair.  The right thigh 
wound was "rather superficial".  The scar on the veteran's 
scalp could hardly be detected.

At a VA examination in May 1995, the veteran stated that he 
had a shrapnel wound on his left occiput, but the examiner 
could not see a scar and there was no depression on the 
veteran's skull.  The scar seemed to be very superficial, and 
"one could hardly see it.  And so it is all well-healed, 
asymptomatic."  The veteran also had a scar on his right 
hip.  The examiner stated that that scar was also non-
adherent to the undersurface and it was well healed and 
asymptomatic.

Upon careful consideration of the evidence, the Board finds 
that compensable ratings are not warranted for the veteran's 
service connected scars.  Recent medical evidence does not 
show that the scars impose any functional impairment or are 
tender or painful on objective demonstration, contrary to the 
veteran's assertions, and, consequently, compensable ratings 
are not in order under the DCs pertaining to scars.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805. 

The Board will also consider whether compensable ratings are 
available under the criteria for rating muscle injuries.  As 
an initial matter, the Board notes that the regulations 
pertaining to muscle injuries were revised in June 1997.  See 
62 Fed.Reg. 30235-30240 (1997). When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
after reviewing the regulations in effect at the time of the 
veteran's claim and the changes effective July 3, 1997, the 
Board finds that the July 3, 1997 amendments did not 
substantively change the criteria pertinent to the veteran's 
disability, but rather added current medical terminology and 
unambiguous criteria.  

All DCs pertaining to muscle injuries, before and after 
revision of the regulations concerning muscle injuries, 
provide that slight disability of muscles warrants only a 
noncompensable rating; compensable ratings require at least 
moderate muscle disability.  In the veteran's case, suffice 
it to say that the competent evidence of record shows no 
disability whatsoever of any muscle of the left occiput, and 
the competent evidence of record clearly does not show 
moderate disability of the muscles of the right thigh 
attributable to the service connected wound residuals.  There 
have been no medical findings of any fascial defect, atrophy, 
or impaired tonus of the muscles of the right thigh.  The 
Board, therefore, concludes that entitlement to compensable 
ratings under the DCs pertaining to muscle injuries is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.56, 4.73 
(1996); 38 C.F.R. § 4.56, 4.73 (1999).

The preponderance of the evidence is against the veteran's 
claims, and so the benefit of the doubt doctrine does not 
apply in this case.  38 U.S.C.A. § 5107(b).  
  

ORDER

An increased (compensable) evaluation for a scar of the left 
occipital region is denied.

An increased (compensable) evaluation for a scar on the right 
thigh is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

